NICHOLS, Judge,
dissenting:
Respectfully, I dissent. Counsel admitted the case was one of first impression. I do not think the facts are appropriate for a new judge-made exception to the Assignment of Claims Act, 31 U.S.C. § 203. Defendant was asked to consent and consented to the assignment by DCA to Rel-Reeves. Defendant has a legitimate interest in having its consent likewise asked for return of the claim to DCA. It fears it will lose the benefit of offsets maintainable against Rel-Reeves. The return to DCA cannot legitimately be regarded as involuntary or by operation of law.